Citation Nr: 1455311	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than January 14, 2008, for the award of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for the cause of the Veteran's death and established an effective date of February 17, 2009.

In a January 2012 rating decision, the RO granted the effective date of January 14, 2008.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam.  He died in March 1983. The death certificate report states that a cerebral vascular accident was the immediate cause of death.  A private physician submitted a letter stating that diabetes mellitus, type 2 and ischemic heart disease contributed to his death. 

2.  In April 1983, the appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by Surviving Spouse or Child.  In a letter sent to her later that month, the RO requested that the submit a copy of her award letter from the Social Security Administration (SSA) reflecting her total family month benefit amount. The appellant did not respond to this letter, and no decision was issued on this claim.

3.  In May 1994, the appellant again filed VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by Surviving Spouse or Child.  She was granted death pension benefits in July 1994.

4.  Effective May 8, 2001, diabetes mellitus was added to 38 C.F.R. § 3.309 as a disease warranting presumptive service connection based on exposure to herbicides in Vietnam.

5.  In August 2010, the RO granted service connection for the cause of the Veteran's death based on findings that he had type 2 diabetes mellitus which warranted presumptive service connection and was a contributory cause of his death and assigned an effective date of February 17, 2009.  By a January 2012  decision, the RO granted an earlier effective date of January 14, 2008.


CONCLUSION OF LAW

The criteria for an effective date of May 23, 1994, for the grant of service connection for the cause of the Veteran's death, have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the appellant's claim in full, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.

Background and analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under VA law generally, the guidelines for a determination of the effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The general provision for the assignment of an effective date for a reopened claim for an award of DIC benefits-including where service connection for the cause of the Veteran's death has been granted-is that the effective date is the date of receipt of the appellant's claim for reopening the issue of entitlement to DIC benefits.  38 C.F.R. § 3.400(c)(4)(iii).

However, following a 2002 decision of the United States Court of Appeals for the Ninth Circuit (Ninth Circuit), VA established regulations pertaining to effective dates for awards of compensation/DIC for certain diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III)(now codified at 38 C.F.R. § 3.816).

A 'Nehmer class member' is defined to include a surviving spouse, child, or parent of a deceased Vietnam Veteran who died from a 'covered herbicide disease.' A covered herbicide disease is one for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991. Type 2 diabetes mellitus/adult onset diabetes is a 'covered herbicide disease' (a presumption of service connection being established effective May 8, 2001).  38 C.F.R. § 3.816(a)(2).

With regard to the effective date of the award for Nehmer class members entitled to DIC for a death due to a covered herbicide disease, if VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided.  38 C.F.R. § 3.816(d)(1). 

If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816(d)(2).

In accordance with § 3.152(b)(1), a claim by a surviving spouse or child for death pension will be considered a claim for DIC.  In all other cases, a claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC. Id.

If the Nehmer class member's claim was received within one year from the date of the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3).

Otherwise, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4).

A claim by a surviving spouse or child for compensation or dependency and indemnity compensation will also be considered to be a claim for death pension and accrued benefits, and a claim by a surviving spouse or child for death pension will be considered to be a claim for death compensation or dependency and indemnity compensation and accrued benefits.  38 C.F.R. § 3.152(b)(1)

The Veteran died in March 1983.  In April 1983, the appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by Surviving Spouse or Child.  In a letter sent to her later that month, the RO requested that the submit a copy of her award letter from the SSA reflecting her total family month benefit amount.  The appellant did not respond to this letter, and no decision was issued on this claim.

In May 1994, the appellant again filed VA Form 21-534, Application for Dependency and Indemnity Compensation or Death Pension by Surviving Spouse or Child.  On this form, the appellant checked a box indicating that she was not claiming that the Veteran's cause of death was service-related.  She was granted death pension benefits in July 1994.

In January 2009, the appellant filed a claim for entitlement to service connection for the cause of the Veteran's death.  The death certificate report states that a cerebral vascular accident was the immediate cause of death.  However, a private physician submitted a letter dated in February 2010 stating that the Veteran was treated for diabetes mellitus, type 2 and ischemic heart disease, and that the stroke that caused his death was related to his diabetic cardiac and blood pressure pathology.  Based on this finding, in August 2010, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of February 17, 2009.  By a January 2012  decision, the RO granted an earlier effective date of January 14, 2008.

The appellant initially filed for death pension benefits in March 1983; however, as she did not respond to a letter from the RO requesting further information with regard to her income, no decision was issued in response to this claim.  In addition, this filing was prior to May 3, 1989.  As such, the provisions of 38 C.F.R. § 3.816(d)(1) and (2) are not applicable to this filing.

The Board finds that the appellant's May 1994 filing was a claim for death pension benefits.  Notwithstanding the appellant's indication on the form that she was not claiming that the Veteran's death was related to service, under the regulation, a claim for pension is considered a claim for DIC.  38 C.F.R. §§ 3.152(b)(1); 3.816(d)( 2). 

As the appellant's May 1994 claim for death pension (and therefore DIC) was not received within a year following the Veteran's death, the provisions of 38 C.F.R. § 3.816(d)(3) are not applicable.

The appellant is a 'Nehmer class member' as she is the Veteran's surviving spouse. As noted above, if a class member's claim for cause of death or other DIC benefits was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death (here, May 8, 2001 for diabetes mellitus, type 2), the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, whichever is later.  38 C.F.R. § 3.816(d)(2).  

As the date the appellant filed her claim is later than the date of the death of the Veteran, the date of her claim, May 23, 1994, is the earliest effective date allowed.


ORDER

An effective date of March 23, 1994 is granted for the award of service connection for the cause of the Veteran's death



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


